Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
Regarding claim, 9 the term “using a timing the detected His-bundle activity” is objected to as missing linking language, a suggested correction is “using a timing of the detected His-bundle activity”. 
Regarding claim 11, the phrase “a FFPW using a morphology the detected” is objected to as missing linking language, a suggested correction is “a FFPW using a morphology of the detected”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US-20110264158-A1) in view of Zhu (US-20110307026-A1).
Regarding claim 1,  Dong teaches a system for pacing a heart (Abstract, pacing system within the heart), comprising:
an electrostimulation circuit configured to generate His-bundle pacing (HBP) pulses to stimulate a His bundle of the heart ([0005] cardiac stimulation circuit to provide electrical energy to His-bundle); and

Dong does not teach a system for pacing the heart comprising a cardiac event detector configured to sense a physiologic signal from a His-bundle region, and to detect a His-bundle activity from the sensed physiologic signal during a time period following an atrial activity; and delivering stimulation in the time period following the atrial activity.
Zhu teaches cardiac event detector configured to sense a physiologic signal from a His- bundle region, and to detect a His-bundle activity from the sensed physiologic signal during a time period following an atrial activity ([0216] atrial function can be sensed at the His-bundle region, this embodiment of His-bundle pacing may be combined [0219] with the described [0114] atrial and other physiologic muscle activity sensing); and delivering stimulation in the time period following the atrial activity ([0216] sensed atrial function can be used to effect the timing of stimulation).
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac stimulation system of Dong with that of Zhu because the use of sensing the atrial activity in the His-bundle region allows for the assessing heart function and the timing of stimulation in relation to the QRS signal [0011]. Further the examiner notes that this modification comprises applying a known technique (measurement of atrial activity at the His-bundle) to a known device (His-bundle pacemaker) ready for improvement to yield predictable results (allow for improved timing of devices stimulation parameters). 
Regarding claim 13, Dong teaches a method for operating a pacing system to stimulate a heart (abstract), the method comprising: 

Dong does not teach a system sensing an atrial activity of the heart using a sensing circuit; detecting a presence or absence of a His-bundle activity from a His-bundle region using a cardiac event detector during a time period following the sensed atrial activity;
Zhu teaches a system for sensing an atrial activity of the heart using a sensing circuit; detecting a presence or absence of a His-bundle activity from a His-bundle region using a cardiac event detector during a time period following the sensed atrial activity ([0216] atrial function can be sensed at the His-bundle region, this embodiment of His-bundle pacing may be combined [0219] with the described [0114] atrial and other physiologic muscle activity sensing)
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac stimulation system of Dong with that of Zhu because the use of sensing the atrial activity in the His-bundle region allows for the assessing heart function and the timing of stimulation in relation to the QRS signal [0011]. Further the examiner notes that this modification comprises applying a known technique (measurement of atrial activity at the His-bundle) to a known device (His-bundle pacemaker) ready for improvement to yield predictable results (allow for improved timing of devices stimulation parameters).
Regarding claim 2 and 14, Dong in view of Zhu teaches a system for pacing a heart substantially as claimed in claim 1 and 13. Further Dong teaches a system for pacing a heart wherein the cardiac 
Regarding claim 3 and 15, Dong in view of Zhu teaches a system for pacing a heart substantially as claimed in claim 2 and 14. Further Dong teaches a system for pacing a heart wherein the first sensing mode includes a first sensing threshold and the second sensing mode includes a second sensing threshold higher than the first sensing threshold ([0053] embodiment where there are two thresholds that are different from each other; [0123] the step-up system can set a predetermined threshold to a higher level, showing how a second threshold is higher than the first). 
Claim 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US-20110264158-A1) in view of Zhu (US-20110307026-A1) as applied to claim 2 above, and further in view of Kroll (US-7738954-B1).
Regarding claim 4 and 16, Dong in view of Zhu teaches a system for pacing a heart substantially as claimed in claim 2 and 14. Dong in view of Zhu does not teach a system for pacing a heart further comprising an arrhythmia detector configured to detect a cardiac arrhythmia, wherein the cardiac event detector is configured to switch to the first sensing mode in response to the detected arrhythmia episode.  
Kroll teaches a system for pacing a heart further comprising an arrhythmia detector configured to detect a cardiac arrhythmia, wherein the cardiac event detector is configured to switch to the first sensing mode in response to the detected arrhythmia/cardiac episode (Col 5 Ln 36-56; the controller 
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac stimulation system of Dong in view of Zhu with the arrhythmia detector of Kroll because “atrial arrhythmia generally indicates that sinus node pacing has been supplanted or become ineffective” (Col 1 Ln 17-21) thus the need to recognize this condition would be useful in a device that overcomes “various issues associated with artificial control of the atrio-ventricular system by focusing on stimulation of the His-Bundle (Col 1 Ln 45-47). Further the examiner notes that this modification comprises applying a known technique (arrhythmia detection) to a known device (His-bundle pacemaker) ready for improvement to yield predictable results (allow for stimulation to address arrhythmia).
Claim 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US-20110264158-A1)in view of Zhu (US-20110307026-A1 ) as applied to claim 1 above, and further in view of Hess (US-20060224193-A1).
Regarding claim 6 and 17, Dong in view of Zhu teaches a system for pacing a heart substantially as claimed in claim 1 and 13. Dong teaches a system to detect His-bundle activity ([0101] a processor takes the His-bundle signals and determines if the activity meets a threshold/activity is detected). 
Dong in view of Zhu does not teach a system wherein the cardiac event detector is configured to detect the His-bundle activity following a post-atrial cross-chamber blanking period that begins following the atrial activity.
Hess teaches a system wherein the cardiac event detector is configured to detect the presence or absence of activity following a post-atrial cross-chamber blanking period that begins following the sensed atrial activity ([0044-0046] the cross-chamber blanking interval is measured following atrial activity).

Regarding claim 7, Dong in view of Zhu teaches a system for pacing a heart substantially as claimed in claim 6. Further, Dong teaches a system for pacing a heart herein the cardiac event detector is configured to detect the His-bundle activity using an adjustable sensing threshold ([0123] the thresholds measured can be modified by a step up/ step down process). 
Dong does not teach a system wherein the cardiac event detector is configured to detect activity following the post-atrial cross-chamber blanking period.
Hess teaches a system wherein the cardiac event detector is configured to detect activity following the post-atrial cross-chamber blanking period.
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac stimulation system of Dong in view of Zhu with the cross-chamber blanking period measurement of Hess because “blanking intervals can be used not only to shield the sensing channel from pacing artifacts, but can also be used to prevent crosstalk between sensing channels where depolarization occurring in one cardiac chamber is interpreted as a depolarization in another chamber” [0044].
Claims 8, 9, 11, 12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US-20110264158-A1) in view of Zhu (US-20110307026-A1) as applied to claim 1 above, and further in view of Ghosh (US-20170120058-A1).
Regarding claim 8, Dong in view of Zhu further in view of Hess teaches a system for pacing a heart substantially as claimed in claim 1. Further Dong teaches a system for pacing a heart comprising a His-bundle activity detector ([0101] a processor takes the His-bundle signals and determines if the 
Dong does not teach a system for pacing a her wherein the detector is configured to recognize activity as an inhibitory event or a far-field P-wave, wherein the control circuit is configured to program the electrostimulation circuit to act on a first and second state; wherein the inhibitory event includes a conducted His-bundle response, a far- field conducted R-wave, or a premature ventricular contraction.
Ghosh teaches a system wherein the detector is configured to recognize activity as an inhibitory event or a far-field P-wave ([0075] Fig 5; a system is described to determine if a signal received is a P-wave or a R-wave of a premature ventricular contraction; [0076] the step of setting a cutoff time that is sufficiently long allows for far field signals to be considered), wherein the control circuit is configured to program the electrostimulation circuit to act on a first and second state (Fig 5, Block 316 shows a decision step to deliver a pacing pulse or to not deliver a pulse); wherein the inhibitory event includes a conducted His-bundle response, a far- field conducted R-wave, or a premature ventricular contraction ([0075-0076] a far-field conducted R-wave can be detected as an inhibitory event).
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac stimulation system of Dong in view of Zhu with the detection system for far field P and R waves as taught by Ghosh because “when either a subcutaneous device or far-field signals are utilized, the R-waves and T-waves of the cardiac cycle are often either only slightly larger or of comparable magnitudes as P-waves, making distinguishing P-waves from R-waves and T-waves even more difficult. Therefore, 
Regarding claim 9, Dong in view of Zhu further in view of Ghosh teaches a system for pacing a heart substantially as claimed in claim 8. Dong teaches a system for pacing a heart comprising a His-bundle activity detector ([0101] a processor takes the His-bundle signals and determines if the activity meets a threshold/activity is detected; the determination of the signal can allow for a plurality of His-bundle pacing profiles and optimal treatment) configured to recognize the detected His-bundle activity.
Dong does not teach a system for pacing a heart wherein the His-bundle activity detector is configured to recognize the detected His-bundle activity as an inhibitory event or a FFPW using a timing the detected His-bundle activity.
Ghosh teaches a system wherein the activity detector is configured to recognize the detected activity as an inhibitory event or a FFPW using a timing the detected activity ([0027,0076] the detector determines a signal as a FFPW or inhibitory event using timing of the signals relative to each other).
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac stimulation system of Dong in view of Zhu with the detection system for far field P and R waves as taught by Ghosh because “when either a subcutaneous device or far-field signals are utilized, the R-waves and T-waves of the cardiac cycle are often either only slightly larger or of comparable magnitudes as P-waves, making distinguishing P-waves from R-waves and T-waves even more difficult. Therefore, what is needed is an improved method of distinguishing P-waves of a cardiac cycle for timing of delivery of ventricular pacing” [0004].
Regarding claim 11, Dong in view of Zhu further in view of Ghosh teaches a system for pacing a heart substantially as claimed in claim 8. Further, Dong teaches a system for pacing a heart wherein the His-bundle activity detector is configured to recognize the detected His-bundle activity as an inhibitory event or a FFPW using a morphology the detected His-bundle activity ([0101] a series of templates of 
Regarding claim 12, Dong in view of Zhu further in view of Ghosh teaches a system for pacing a heart substantially as claimed in claim 8. Further, Dong teaches a system for pacing a heart wherein the cardiac event detector is configured to adjust an event sensing threshold based on the detected FFPW to detect the His-bundle activity ([0137-0139] when examining the thresholds of the sensed signals, the threshold setting can be switched to step-up or step-down (adjusted)). 
Regarding claim 18, Dong in view of Zhu further in view of Hess teaches a method for operating a pacing system to stimulate a heart substantially as claimed in claim 13. Further Dong teaches a method for operating a pacing system to stimulate a heart comprising:
delivering the HBP pulses if the detected His-bundle activity is recognized as a first state, or withholding the delivery of the HBP pulses if the detected His-bundle activity is recognized as an second state ([0101] a processor takes the His-bundle signals and determines if the activity meets a threshold/activity is detected; the determination of the signal can allow for a plurality of His-bundle pacing profiles and optimal treatment);
Dong does not teach a method for operating a pacing system to stimulate a heart comprising:
recognizing the His-bundle activity detected within the time period as an inhibitory event or a far-field P-wave (FFPW); and
wherein the inhibitory event includes a conducted His-bundle response, a far- field conducted R-wave, or a premature ventricular contraction.
	Ghosh teaches a method for operating a pacing system to stimulate a heart comprising: 
recognizing the His-bundle activity detected within the time period as an inhibitory event or a far-field P-wave (FFPW) ([0075] Fig 5; a system is described to determine if a signal received is a P-wave or a R-wave of a premature ventricular contraction; [0076] the step of setting a cutoff time that is 
wherein the inhibitory event includes a conducted His-bundle response, a far- field conducted R-wave, or a premature ventricular contraction ([0075-0076] a far-field conducted R-wave can be detected as an inhibitory event).
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac stimulation system of Dong in view of Zhu with the detection system for far field P and R waves as taught by Ghosh because “when either a subcutaneous device or far-field signals are utilized, the R-waves and T-waves of the cardiac cycle are often either only slightly larger or of comparable magnitudes as P-waves, making distinguishing P-waves from R-waves and T-waves even more difficult. Therefore, what is needed is an improved method of distinguishing P-waves of a cardiac cycle for timing of delivery of ventricular pacing” [0004].
Regarding claim 19, Dong in view of Zhu in Further in view of Ghosh teaches a system substantially as claimed in claim 18. Further Dong teaches a method for operating a pacing system to stimulate a heart wherein recognizing the detected His-bundle activity using a morphology ([0101] a series of templates of cardiac signals are described where the templates consist of a series of cardiac wave form features Fig 1; these are analogous to the morphology described in the instant application in para [00831]) of the detected His- bundle activity.
Dong does not teach a system for pacing a heart wherein the His-bundle activity detector is configured to recognize the detected His-bundle activity as an inhibitory event or a FFPW using a timing the detected His-bundle activity.
Ghosh teaches a system wherein the activity detector is configured to recognize the detected activity as an inhibitory event or a FFPW using a timing the detected activity ([0027,0076] the detector determines a signal as a FFPW or inhibitory event using timing of the signals relative to each other).

Regarding claim 20, Dong in view of Zhu in Further in view of Ghosh teaches a system substantially as claimed in claim 18. Further Dong teaches a method for operating a pacing system to stimulate a heart adjusting an event sensing threshold based on the detected FFPW; and detecting a presence or absence of a His-bundle activity using the adjusted event sensing threshold([0137-0139] when examining the thresholds of the sensed signals, the threshold setting can be switched to step-up or step-down (adjusted)). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (US-20110264158-A1) in view of Zhu (US-20110307026-A1) in view of Ghosh (US-20170120058-A1) as applied to claim 9 above, and further in view of Pujar (US-20160213272-A1).
Regarding claim 10, Dong in view of Zhu in view of Ghosh teaches a system for pacing a heart substantially as claimed in claim 9. Dong does not teach a system wherein the timing of the detected His-bundle activity includes an atrial-to-His interval (AHI) between the atrial activity and the detected His-bundle activity, and wherein the His-bundle activity detector is configured to recognize the detected His-bundle activity as a FFPW if the AHI is less than 50 milliseconds, or as an inhibitory event if the AHI exceeds 50 msec.

It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac stimulation system of Dong in view of Zhu with the detection system for far field P and R waves as taught by Ghosh because “when either a subcutaneous device or far-field signals are utilized, the R-waves and T-waves of the cardiac cycle are often either only slightly larger or of comparable magnitudes as P-waves, making distinguishing P-waves from R-waves and T-waves even more difficult. Therefore, what is needed is an improved method of distinguishing P-waves of a cardiac cycle for timing of delivery of ventricular pacing” [0004].
Pujar teaches a system wherein the timing of the detected His-bundle activity includes an atrial-to-His interval (AHI) ([0035] A-H interval) between the atrial activity and the detected His-bundle activity [0034], and wherein the His-bundle activity detector is configured to recognize the detected His-bundle activity as a first state if the AHI is less than 50 milliseconds, or as a second state if the AHI exceeds 50 msec ([0035, 0042,0055] a 50ms threshold is set to determine if signals are conducting properly or not, this timing can be applied to the method as described in Ghosh).
It would be obvious to one of ordinary skill at the time of filing to have combined the teachings cardiac stimulation system of Dong in view of Zhu in veiw of Ghosh further with the timing interval of Pujar because the timing interval suggested in Pujar may filter signals that indicate a patient is suffering from a diseased state like Atrial-Ventricular Nodal Reentry Tachycardia (AVNRT) [0011].  Further the examiner notes that this modification comprises applying a known technique (measurement of an Atrial to His interval) to a known device (cardiac stimulation system) ready for improvement to yield predictable results (allow for diagnosis of cardiac tissue for treatment via stimulation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12 February 2021